DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.

Response to Amendment

The amendment filed on October 30, 2020 has been entered. In view of Applicant’s amendments, the anticipation rejection under 35 U.S.C. § 102(a)(1) in view of Leyden et al. (US Patent 6,193,923 B1), as well as the obviousness rejection under 35 U.S.C. § 103 in view of Swanson et al. (US PGPub. 2012/0068378 A1) and Korn (US PGPub 2015/0273769), as previously set forth in the Non-Final Office Action mailed April 30, 2020, are hereby withdrawn.


Claims 1 – 3 and 11 are amended
Claims 12 and 13 are newly added claims

In view of the amendment filed on 10/30/2020, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.

New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Leyden et al. (US 6,193,923 B1; Leyden).
Regarding claim 1, Leyden discloses a shaping device (see Fig. 3) that shapes a stereoscopic 3D object (14) and a shaping method for shaping a stereoscopic 3D object (Col. 7, l. 54-59), the shaping device comprising: 
a discharging head (9) that discharges a material of shaping; 
a main scanning driver that causes the discharging head to carry out a main scanning operation of discharging the material of shaping while relatively moving with 
a layering direction driver that relatively moves the discharging head with respect to the 3D object in a layering direction (Col. 11, lines 51-56), which is a direction in which the material of shaping is layered; and a controller that controls operations of the discharging head (Col. 12, lines 67 cont. Col. 13, lines 1-3) the main scanning driver, and 
the layering direction driver to execute an operation of shaping carried out by layering the material of shaping in the layering direction (Col. 11, lines 51-56), 
wherein the controller causes the discharging head to carry out a plurality of the main scanning operations with respect to each position within a plane orthogonal to the layering direction (Col. 17, lines 28-33);
Regarding the claimed limitation “wherein the 3D object is molded by an additive manufacturing method by laminating a plurality of layers formed of the molding material,” the Examiner respectfully points out to the Applicant that apparatus claims are not limited by the material or article worked upon by the apparatus – “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963), see MPEP § 2115; nonetheless, Leyden’s shaping device is reasonably expected to be able to perform the claimed functionalities (see Leyden’s Col. 12, l. 54-58, for example), wherein 

defining an amount of the material of shaping discharged from the discharging head per unit area in one main scanning operation with respect to a region (see Col. 15, l. 50-53), and to which the2Customer No.: 31561Docket No.: 71873-US-988 Application No.: 15/691,750material of shaping is to be discharged as a unit area discharging amount (Col. 29, lines 60-67 cont. Col. 30, lines 1-18), wherein 
the unit area discharging amount is different for each region of a nozzle row of the discharging head corresponding to each of the main scanning operation (Col. 12, l. 64-67 cont. Col. 13, l. 1-3), or 
the unit area discharging amount is different for each of the entire nozzle row in a plurality of nozzle rows of the discharging head – Leyden’s Col. 13, l. 56-67 cont. Col. 14, l. 1, discloses, inter alia,  that the nozzle/orifice plate “is configured with N=96 individually controllable orifices… The orifices are controlled by the control computer which controls the rate and timing of the firing pulses applied to the individual orifices.” Therefore, by individually controlling the rate (e.g., quantity and/or frequency, hence, influencing the discharging amount), and timing of each individual nozzle orifice, Leyden’s apparatus is reasonably expected to be able to perform the claimed functionalities. Furthermore, Applicant is reminded that apparatus claims are not limited by the function they perform, as per MPEP § 2114.
Regarding the limitation “a shaping device, wherein in the main scanning operation other than a last main scanning operation among the plurality of main scanning operations performed to form the plurality of layers, the unit area discharge amount is 
The Examiner points out to the Applicant that, while computer-implemented functional claim limitations, which may narrow the functionality of the device by limiting the specific structure capable of performing the recited function, in the instant case, the specific structures capable of performing the recited function (e.g., head unit, main scanning driver, controller), are all present in Leyden’s shaping device. “Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 and/or 35 U.S.C. 103 may be appropriate,” see MPEP 2114 (IV). In view of Leyden’s disclosure of a control computer capable of individually control the discharge rate and timing of the nozzle/orifice plate (Col. 13, l. 56-67 cont. Col. 14, l. 1), and of a method comprising the “steps: 
1) forming a layer (analogous to a first main scanning operation and discharge of build material); 
2) optically detecting a misfiring jet (analogous to a main scanning operation among the plurality of main scanning operations); 
3) rescanning the lines on the layer that should have been formed by the misfiring jet (analogous to a main scanning operation among the plurality of main scanning operations, wherein the misfiring jet caused a smaller discharge amount in the previous main scanning operation); 
4) ceasing the use of the misfiring jet in the remainder of the building process; and 5) scanning subsequent layers while compensating for the misfiring jet (i.e., make extra passes with a working jet to cover the lines corresponding to the misfiring 
Consequently, one can conclude that Leyden’s shaping device and method can inherently perform the claimed function. Furthermore, in Intel Corp. v. U.S. Int'l Trade Comm’n. The court held that "programmable" claim language required only that the accused product could be programmed to perform the claimed functionality, Intel Corp. v. U.S. Int'l Trade Comm’n (Fed. Cir. 1991; see MPEP 2114 (IV)). Therefore, Leyden’s shaping device and method is reasonably expected to be capable of being programmed to perform the claimed functionality (Col. 13, l. 56-67 cont. Col. 14, l. 1).
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Leyden’s shaping device, so that  in the main scanning operation other than a last main scanning operation among the plurality of main scanning operations performed to form the plurality of layers, the unit area discharge amount is controlled to be smaller than a unit area discharge amount in the last main scanning operation, since it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitations that stem from the claimed structure. In re Best, 195 USPQ 430, 433 (CCPA 1977), see MPEP 2112.01 (I). One of ordinary skill in the art would have been motivated to pursue the modification so as to finely tune the device for each application, since the discharging amount would also depend from the product being formed, such that some layers would have more .

Claims 1 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leyden et al. (US 6,193,923 B1; Leyden), in view of Kubo (US PGPub. 2017/0291427 A1).
Regarding claim 1, Leyden discloses a shaping device as discussed in the rejection of claim 1 above.
However, Leyden does not specifically disclose a shaping device, wherein in the main scanning operation other than a last main scanning operation among the plurality of main scanning operations performed to form the plurality of layers, the unit area discharge amount is controlled to be smaller than a unit area discharge amount in the last main scanning operation.
In the same field of endeavor of stereoscopic 3D shaping devices, Kubo 
discloses a shaping device (100) that shapes a stereoscopic 3D object (“concavo-convex forming apparatus,” [0010]; [0004]), which includes: an input unit configured to input concavo-convex data representing concavo-convex of an object to be printed, a correction unit configured to perform correction in accordance with a plurality of frequency band of the input concavo-convex data [0010], a head cartridge (101) has a printing head including a plurality of ejection ports and ink tanks, and is provided with connectors to receive a signal or the like to drive each ejection port of the printing head [0061], a main scanning direction (see Fig. 1), and a control unit (120; [0064]), among others. 
Kubo discloses that in the concavo-convex formation, the height is controlled for each position by using a concept of the ink amount, a gradation representation of an image by an area gradation method [0067-0068], which makes possible for a single pixel to represent only one of 100% and 0%, and therefore, a halftone is represented by a set of a plurality of pixels, wherein in the main scan operation, an image is printed by an amount corresponding to a width L of the printing head and each time printing of one line is completed, it is possible for Kubo’s printer to eject ink up to an ink amount of 100% in a single scan and in the case where the concavo-convex for which the ink amount exceeding 100% is necessary is formed, conveyance is not performed and the same area is scanned a plurality of times [0070]. 
In Kubo’s example in FIG. 2, a halftone at a density of 25% shown at the 
bottom left in FIG. 2 is represented by ejecting ink to four pixels among 4x4 pixels (16 pixels in total), hence, 4/16 = 25% in terms or area [0067-0068] – analogous to the claimed “unit area discharge amount,” therefore, it is understood that Kubo’s device is capable of controlling the unit area discharge amount to be smaller in the main scanning operations other than a last main scanning operation, for example, in a situation wherein the plurality of main scanning operations other than a last main scanning operation, the unit discharge amount is controlled to be 25% (or just less than 100%), and the last main scanning operation is controlled to be 100%. 
Construing Kubo’s disclosure under the Broadest Reasonable Interpretation – the disclosure reads on the claimed limitation “wherein in the main scanning operation other than a last main scanning operation among the plurality of main scanning operations performed to form the plurality of layers, the unit area discharge amount is controlled to be smaller than a unit area discharge amount in the last main scanning operation.” 
Furthermore, Kubo discloses that multi-path printing is performed for an ink amount of 100% or less in order to suppress a deterioration of image quality, such as a variation in period, resulting from the accuracy of the printing head, but it is possible to change the number of paths in accordance with the image quality required for an image to be printed and the accuracy of concavo-convex [0071].
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Leyden’s shaping device controller, wherein in the main scanning operation other than a last main scanning operation among the plurality of main scanning operations performed to form the plurality of layers, the unit area discharge amount is controlled to be smaller than a unit area discharge amount in the last main scanning operation. One of ordinary skill in the art would have been motivated to pursue the modification of Leyden’s shaping device, since Kubo teaches that manipulation of the main scanning patterns could be done in order to suppress a deterioration of image quality, such as a variation in period, resulting from the accuracy of the printing head [0071].

As to claim 2, Leyden/Kubo discloses the shaping device according to claim 1, wherein a predetermined height of the multilayer structure formed by the plurality of layers 
the controller controls the unit area discharge amount so that the height of the plurality of layers without comprising the layer formed in the last main scanning operation is equal to or less than the predetermined height (see Kubo’s [0068-0071]).
However, the Examiner respectfully points out to the Applicant the following: Regarding the limitation, “a predetermined height of the multilayer structure formed by the plurality of layers in the layering direction is set in advance to the main scanning operation.” It is implicit, when – for example - printing a three dimensional article using any CAD program capable of communicating the “predetermined” structural data (e.g., height of layer), to a printing apparatus, since the CAD design is a “predetermined structure” where the designer inputs said predetermine parameters, such as the height of each layer before printing. Therefore, the predetermined data is set in advance to the any printing operation, such as “a main scanning operation.”

As to claim 3, Leyden/Kubo discloses the shaping device according to claim 2, further comprising: 
a flattener (Leyden’s “planarizer,” 11) that flattens the layer, wherein the flattener flattens the layer in at least a last main scanning operation of the plurality of main scanning operations carried out to form the layer when forming at least some layers (see Col. 15, l. 54-60). 
Regarding the limitation “wherein the predetermined height is a lower limit height of the plurality of layers at which the flattener comes into contact during flattener flattening 

Regarding claims 4 – 10, and 12 – 13, the Examiner has considered the claims. However, the Examiner notes that said claims are directed to the “intended use” and/or the manner or method in which the device being claimed is to be utilized. The Examiner respectfully points out to the Applicant that:
Apparatus claims are not limited by the function they perform, as per MPEP §2114 (II). While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Furthermore, "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580, see MPEP 2115. 

In view of Leyden disclosure, “the use of higher drop density per unit area (analogous to the claimed unit area discharging amount), when forming boundary (layer form by last scanning operation) regions of an object than when forming interior regions,”   (Col. 43, lines 31-33), and in view of Kubo’s [0067-0068] and the discussion of claim 1, it is understood that Kubo’s device is capable of controlling the unit area discharge amount to be smaller in the main scanning operations other than a last main scanning  
Additionally, in the instant case, in view of Kubo’s disclosure in Figs. 17A and 17B, as well as [0128]. Leyden/Kubo’s shaping device and method is reasonably expected to be able to perform the claimed functionalities of “wherein when the plurality of layers are formed by the unit area discharge amount in the last main scanning operation, the height of the plurality of layers formed before the last main scanning operation is higher than the predetermined height.”
	Consequently, since Leyden/Kubo’s device has the structure as claimed, the difference being in the use of the device, and "the manner or method in which such machine is to be utilized is not germane to the issue of patentability of the machine itself." Id. at 580 (see MPEP 2115), the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 11, Leyden/Kubo discloses a shaping device and a method for shaping a stereoscopic 3D object (Col. 7, l. 54-59); see the discussion for the rejection of claim 1 above. 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to modify Leyden’s shaping method, wherein in the main scanning operation other than a last main scanning operation among the plurality of main scanning operations performed to form the plurality of layers, the unit area discharge Kubo teaches that manipulation of the main scanning patterns could be done in order to suppress a deterioration of image quality, such as a variation in period, resulting from the accuracy of the printing head [0071].


Response to Arguments
Applicant's arguments filed 10/30/2020 have been fully considered but they are not persuasive. Applicant’s arguments are based on newly amended limitations, which have been addressed by the new grounds of rejection above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712